Citation Nr: 0604723	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral high frequency hearing loss, for the period prior 
to February 23, 2004.

2.  Entitlement to an increased rating for bilateral high 
frequency hearing loss, rated 10 percent from February 23, 
2004.

3.  Entitlement to an increased rating for post-operative 
subtotal gastrectomy with vagotomy for peptic ulcer disease, 
rated 20 percent prior to December 9, 2003.

4.  Entitlement to an increased rating for post-operative 
subtotal gastrectomy with vagotomy for peptic ulcer disease, 
rated 40 percent from December 9, 2003.

5.  Entitlement to an increased (compensable) evaluation for 
urethritis.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1954 to 
September 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Detroit, Michigan, Regional Office (RO), which confirmed a 20 
percent evaluation for post-operative subtotal gastrectomy 
with vagotomy for peptic ulcer disease and noncompensable 
evaluations each for bilateral hearing loss and urethritis.  
In March 2004, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  In August 2004, a DRO decision 
increased the evaluation for post-operative subtotal 
gastrectomy with vagotomy for peptic ulcer disease from 20 
percent to 40 percent, effective December 9, 2003, and 
increased the evaluation for bilateral high frequency hearing 
loss from noncompensable to 10 percent, effective February 
23, 2004.  In March 2005, the Board remanded the appellate 
issues to the RO for additional development.

The issue of entitlement to a compensable evaluation for 
urethritis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Board will render a 
decision herein on the other remaining appellate issues.  

FINDINGS OF FACT

1.  Prior to February 23, 2004, the appellant's bilateral 
hearing loss disability has been clinically shown to be 
manifested by no worse than Level II in the right ear and 
Level III hearing in the left ear.

2.  From February 23, 2004, the appellant's bilateral hearing 
loss disability has been clinically shown to be manifested by 
no worse than Level IV in the right ear, and Level V in the 
left ear.

3.  Prior to December 9, 2003, the appellant's service-
connected post-operative subtotal gastrectomy with vagotomy 
for peptic ulcer disease, was manifested primarily by 
abdominal pain and episodes of nausea, vomiting, and 
diarrhea.  

4.  From December 9, 2003, the appellant's service-connected 
post-operative subtotal gastrectomy with vagotomy for peptic 
ulcer disease, is manifested primarily by abdominal pain, 
episodes of nausea, vomiting, and diarrhea, and material 
weight loss.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for bilateral defective hearing, for the appeal period prior 
to February 23, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 
4.85, Diagnostic Code 6100 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral defective hearing, for the appeal period from 
February 23, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.85, 
Diagnostic Code 6100 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected post-operative subtotal gastrectomy 
with vagotomy for peptic ulcer disease, for the appeal period 
prior to December 9, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.114, Code 7308 (2004).

4.  The criteria for an evaluation in excess of 40 percent 
for service-connected post-operative subtotal gastrectomy 
with vagotomy for peptic ulcer disease, for the appeal period 
from December 9, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.114, Code 7308 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


Duty to Notify

VA satisfied its duty to notify by means of written 
correspondence, including an April 2005 VCAA letter that was 
sent to the appellant pursuant to the Board's March 2005 
remand.  Additionally, such written correspondence as well as 
a Statement of the Case and Supplemental Statement of the 
Case informed the appellant of what information and evidence 
was required to substantiate the disability rating claims in 
question and of his and VA's respective duties for obtaining 
evidence.  It is clear from the record, including the VCAA 
letter, that the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  See 38 C.F.R. § 3.159(b)(1).  The Board finds that 
the RO informed him that additional information or evidence 
was needed to support the claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
Supplemental Statement of the Case included the provisions of 
38 C.F.R. § 3.159(b).  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, appropriate VCAA 
notice was issued after the October 2001 rating decision that 
is the basis of this appeal.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the record contains July 
2001 and June 2004 VA audiologic and gastrointestinal 
examinations reports, which adequately addressed the nature 
and severity of appellant's service-connected hearing loss 
and gastrointestinal disability, for the periods in question.  
Additionally, said audiologic examinations included speech 
discrimination and puretone audiometry testing.  VA 
outpatient treatment reports are also of record.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed with respect to the 
appellate issues and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate said claims has been 
obtained.  There is no indication in the file that there are 
additional, available, relevant records that have not yet 
been obtained insofar as the appellate issues in question are 
concerned.  See Mayfield, supra.  

Increased Rating

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
disabilities at issue, for the pertinent periods, in the 
context of the total history of those disabilities, 
particularly as they affect the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



I.  An Increased (Compensable) Rating for Bilateral Hearing 
Loss, for the Period Prior to February 23, 2004, and in 
excess of 10 Percent for Said Disability, for the Period from 
February 23, 2004

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

With respect to the period prior to February 23, 2004, a July 
2001 VA audiologic examination revealed that the recorded 
pure tone thresholds were the following (in decibels):  For 
the right ear, 15 at 1,000 Hertz, 45 at 2,000 Hertz, 65 at 
3,000 Hertz, and 65 at 4,000 Hertz; and for the left ear, 20 
at 1,000 Hertz, 45 at 2,000 Hertz, 60 at 3,000 Hertz, and 55 
at 4,000 Hertz.  Average pure tone thresholds for the right 
and left ears were 48 and 45 decibels, respectively, with 
respective speech recognition ability of 88 and 76 percent.  
Under the applicable rating criteria, such findings represent 
Level II hearing in the right ear and Level III hearing in 
the left ear.  This warrants a noncompensable rating.  See 38 
C.F.R. §§ 4.85, Table VII, Code 6100.  Based on this degree 
of disability shown, an increased compensable evaluation for 
the service-connected defective hearing is not warranted for 
the period prior to February 23, 2004.  In this regard, the 
Court explained in Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992) that "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."

With respect to the period from February 23, 2004, VA 
clinical records reveal that on February 23, 2004, appellant 
reported that he did not wear his hearing aid because loud 
sounds were too loud with it.  In March 2004, he was fitted 
with a new hearing aid and noted immediate improvement with 
sound quality.  On June 2004 VA audiologic examination, the 
recorded pure tone thresholds were the following (in 
decibels):  For the right ear, 20 at 1,000 Hertz, 60 at 2,000 
Hertz, 80 at 3,000 Hertz, and 75 at 4,000 Hertz; and for the 
left ear, 30 at 1,000 Hertz, 60 at 2,000 Hertz, 75 at 3,000 
Hertz, and 70 at 4,000 Hertz.  Average pure tone thresholds 
for the right and left ears were each 59 decibels, with 
respective speech recognition ability of 80 and 68 percent.  
Under the applicable rating criteria, such findings represent 
Level IV hearing in the right ear and Level V hearing in the 
left ear.  This warrants a 10 percent rating.  See 38 C.F.R. 
§§ 4.85, Table VII, Code 6100.  Based on this degree of 
disability shown, an evaluation in excess of 10 percent for 
the service-connected defective hearing is not warranted, for 
the period from February 23, 2004.  See Lendenmann, supra.  

It should be added that the amended 38 C.F.R. § 4.86(a) or 
(b) is not applicable prior to, or from February 23, 2004, 
since the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 
decibels or more nor were the puretone thresholds 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

The evidence does not show that during the rating periods in 
question, the service-connected hearing loss presented such 
an unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
Board has also considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  Significantly, on said 
audiologic examinations, appellant's overall speech 
discrimination ability was not shown to be severely impaired, 
nor has any evidence suggested any marked interference his 
defective hearing has caused with daily activities of living.  

Since the preponderance of the evidence is against allowance 
of the defective hearing appellate issue for the periods in 
question, the benefit-of-the-doubt doctrine is inapplicable, 
for the aforestated reasons.

II.  A rating in excess of 20 Percent for post-operative 
subtotal gastrectomy with vagotomy for peptic ulcer disease, 
for the period prior to December 9, 2003, and in excess of 40 
percent for said disability, for the period from December 9, 
2003

The service medical records indicate that appellant had 
various gastrointestinal complaints.  Mild peptic ulcer 
disease was assessed on service discharge examination.  His 
height was 70 and 1/2 inches and he weighed 151 pounds.  

Private clinical records indicate that in the early 1980's, 
appellant underwent a vagotomy and antrectomy with Billroth 
II anastomosis and was subsequently treated for postoperative 
complications.

VA clinical records dated from October 1990 to April 2001 
revealed that in April 2001, appellant developed acute, 
severe epigastric pain, which resolved to mild upper 
epigastric discomfort.  Laboratory studies showed that 
appellant's hemoglobin was 15.6 g/dl (with normal values 
listed as 13.5-18) and hematocrit was 46.7 % (with normal 
values listed as 40-52).  In late April 2001, an 
esophogastroduodenoscopy (EGD) showed no stomach obstruction, 
ulcers, or masses.  A gastric antrum biopsy was performed and 
the surgical pathologic diagnosis was Helicobacter pylori 
gastritis.  

On July 2001 VA gastroenterologic examination, appellant's 
complaints included abdominal discomfort, pain, and heartburn 
with flatulence.  He reportedly had acute epigastric 
discomfort averaging once a year with a history of vomiting 
about 6-8 times.  He had no history of hematemesis.  It was 
noted that he had recently been treated with antibiotics for 
Helicobacter pylori.  He was on Ranitidine.  He reported 
having bowel movements every other day with hard stools, 
although occasionally with 2 or 3 loose stools without 
blood/mucus an average of twice a week.  Weight was 
reportedly stable.  Clinically, his height was 5 feet 10 
inches and weight was 168 pounds.  There was vague 
epigastric/right upper quadrant tenderness noted, without 
rigidity, guarding, or rebound tenderness.  Abdominal scars 
were described as healthy appearing.  Normal bowel sounds 
were heard.  Laboratory studies showed that appellant's 
hemoglobin was 15.9 g/dl and hematocrit was 47.4 %.  The 
pertinent diagnoses were peptic ulcer disease, status post 
partial antrectomy and Billroth II anastomosis, with recent 
EGD showing no ulcer, currently on medication; and 
gastroparesis.  

VA clinical records dated from August 2001 to July 2002 
revealed that appellant had complaints of abdominal pain with 
alternating constipation/diarrhea, nausea/vomiting with 
regurgitation, and abdominal bloating.  No persistent 
diarrhea was reported.  A May 2001 small bowel study showed 
delayed transit time without evidence of obstruction.  In 
July 2002, appellant reported that his heartburn, acid 
regurgitation, abdominal pain, and nausea/vomiting had 
improved with medication.  His weight was 173 pounds.  

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  Ratings under Diagnostic 
Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 
7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. 
§ 4.114.

Under Diagnostic Code 7308, a 20 percent evaluation may be 
assigned for mild postgastrectomy syndrome manifested by 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent evaluation requires moderate 
postgastrectomy syndrome manifested by less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation requires severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7308.

In addition to the above criteria, weight loss is a 
consideration in evaluating digestive system disorders.  See 
38 C.F.R. § 4.112.  However, in the instant case, the 
evidentiary record reveals that appellant has experienced 
weight gain, not any appreciable weight loss, during the 
period prior to December 9, 2003.  In fact, appellant was 
5'10" tall with a weight that had increased gradually over 
the years (recorded as 151 pounds in service in the 1970's 
and 173 pounds in 2002).

Applying the criteria of Diagnostic Code 7308 to the facts of 
this case, the negative evidence appears overwhelming as to 
whether appellant's service-connected gastrointestinal 
disability can reasonably be characterized as more than 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations, for the period prior to December 9, 2003.  
Appellant did not have recurrent hematemesis, melena, 
hypoglycemic symptoms, material weight loss, malnutrition, or 
anemia, during the period in question.  The VA clinical 
evidence indicated that appellant had occasional mild 
epigastric symptoms, with medication apparently alleviating 
these to some extent.  As such, it is the Board's opinion 
that the service-connected gastrointestinal disability did 
not more nearly approximate moderate postgastrectomy syndrome 
under Diagnostic Code 7308, for the period prior to December 
9, 2003.  Thus, an evaluation in excess of 20 percent for the 
service-connected gastrointestinal disability under 
Diagnostic Code 7308 is not warranted for that period in 
question.  

With respect to the period on and subsequent to December 9, 
2003, VA clinical records reveal that on December 9, 2003, 
appellant reported a one-week increase in severity of chronic 
epigastric pain with vomiting for the past two nights.  He 
also reported nausea and vomiting without 
diarrhea/constipation.  In January 2004, appellant noted an 
unintentional weight loss of 8 pounds over several months.  
His weight was 165 pounds.  In February 2004, he reported 
that his recurrent epigastric abdominal pain with associated 
nausea/vomiting had increased since last November.  In 
February 2004, an upper gastrointestinal endoscopy was 
essentially unremarkable, except for evidence of a Billroth 
II anastomosis.  In March 2004, an abdominal CT scan showed 
fatty changes in the pancreas, a large bezoar in the stomach, 
and a smaller bezoar in the small bowel.  The assessment was 
episodic obstruction questionably from the bezoar.  In March 
2004, appellant reported having abdominal pain 6-7 episodes 
weekly, lasting 10-20 hours, and accompanied by vomiting.  
His weight was 160 pounds.  Laboratory studies showed that 
appellant's hemoglobin was 16.5 and 16.7 g/dl and hematocrit 
was 47.7 and 48.5 % for two consecutive days, but then 
dropped to abnormally low levels the third consecutive day 
(12.9 g/dl hemoglobin and 37.3 % hematocrit).  A couple days 
later, hemoglobin had increased to 14.8 g/dl with hematocrit 
of 43.9 %.  In April 2004, hemoglobin was 15.7 g/dl and 
hematocrit was 46.7 %.  Later in April 2004, appellant 
reported having had a 15 pound weight loss since last 
November.  The assessments included status post Billroth II 
and vagotomy for peptic ulcer disease with subsequent 
achlorhydria and decreased parasympathetic tone resulting in 
gastroparesis; and small bowel parathesis with associated 
symptoms.  Improvement was described as minimal with 
medication.  It was also noted that appellant had elevated 
fasting blood sugar consistent with diabetes mellitus, and 
that the elevated blood sugar contributed to the 
gastroparesis.  

On June 2004 VA gastroenterologic examination, appellant's 
complaints included intermittent vomiting since the 1980's, 
with worsening since last November.  His complaints included 
abdominal pain and significant weight loss during the past 5 
months.  Clinically, his weight was 153 pounds (with previous 
weight listed as 175 pounds).  There was epigastric 
tenderness.  Laboratory blood studies were interpreted as 
unremarkable.  It was noted that an April 2004 abdominal x-
ray had shown moderate distension of the transverse colon 
with rectal stool.  It was noted that there was no convincing 
evidence of obstruction or ileus, although constipation was 
possibly present.  A CT scan of the abdomen was suggestive of 
a large bezoar in the stomach and a possible second bezoar 
with a probable atonic segment of the small bowel.  It was 
noted that the stool might be causing intermittent 
obstruction.  An EGD with biopsy was noted as consistent with 
chronic active gastritis.  The pertinent diagnoses was status 
post Billroth II with no active ulcer on upper endoscopy at 
present.  

Applying the criteria of Diagnostic Code 7308 to the facts of 
this case with respect to the period on and subsequent to 
December 9, 2003, although appellant has material weight loss 
and an acute episode of anemia, there has been no clinical 
evidence of severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, chronic anemia, and 
malnutrition.  Thus, an evaluation in excess of 40 percent 
for the service-connected gastrointestinal disability under 
Diagnostic Code 7308 would not be warranted, for that period 
in question.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
gastrointestinal disability presented or presents such an 
unusual or exceptional disability picture as to render the 
regular schedular standards impractical, for the aforestated 
reasons.  38 C.F.R. § 3.321(b)(1).  In deciding this 
disability rating issue herein, the Board has considered the 
provisions of 38 C.F.R. § 4.10, which relate to functional 
loss.  The appellant's service-connected gastrointestinal 
disability is more than adequately compensated for by the 20 
percent and 40 percent evaluations assigned for the 
respective periods in question for the degree of functional 
loss resulting therefrom.  Since the preponderance of the 
evidence is against allowance of this issue on appeal, the 
benefit-of-the-doubt doctrine is inapplicable.  


ORDER

An increased (compensable) evaluation for bilateral high 
frequency hearing loss, for the period prior to February 23, 
2004, is denied.

A rating in excess of 10 percent for bilateral high frequency 
hearing loss, for the period from February 23, 2004, is 
denied.

A rating in excess of 20 percent for post-operative subtotal 
gastrectomy with vagotomy for peptic ulcer disease, for the 
period prior to December 9, 2003, is denied.

A rating in excess of 40 percent for post-operative subtotal 
gastrectomy with vagotomy for peptic ulcer disease, for the 
period from December 9, 2003, is denied.


REMAND

With respect to the issue of entitlement to a compensable 
evaluation for urethritis, it does not appear that appellant 
has been afforded an appropriate VA examination, such as a 
genitourinary examination, to adequately evaluate the nature 
and severity of that disability.  Additionally, although 
appellant has various genitourinary symptoms, including 
urinary frequency, it is unclear from the existing 
evidentiary record whether such symptoms are attributable to 
the service-connected urethritis versus other genitourinary 
disabilities.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange a VA 
genitourinary examination to 
determine the current nature and 
severity of the service-connected 
urethritis disability.  All 
indicated tests and studies should 
be accomplished.  The examiner 
should review the entire claims 
folder, examine appellant, and 
describe all clinical manifestations 
reasonably attributable to the 
service-connected urethritis 
disability in adequate detail.  For 
example, the examiner should 
indicate the frequency of urination 
and whether it is reasonably 
attributable to the service-
connected urethritis disability 
versus other genitourinary 
disabilities.  

2.  The RO should consider any 
additional evidence and readjudicate 
the issue of entitlement to an 
increased (compensable) evaluation 
for urethritis, under appropriate 
provisions.  When the aforementioned 
development has been accomplished, 
to the extent the benefit sought is 
not granted, a supplemental 
statement of the case should be 
provided, and the case should be 
returned to the Board for further 
appellate consideration, to the 
extent such action is in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


